18-12824-cgm    Doc 19    Filed 03/13/19    Entered 03/13/19 20:17:28     Main Document
                                           Pg 1 of 1



   LAW OFFICE OF WILLIAM WALDNER
   469 Seventh Avenue                                         NY STATE AND FEDERAL COURTS
   SEVENTH FLOOR
   NEW YORK, NY 10018
   TEL: 212.244.2882                                         INFO@MIDTOWNBANKRUPTCY.COM
   FAX: 212.999.6694                                         WWW.MIDTOWNBANKRUPTCY.COM
   	
   	
   	       	      	     	      	        	      	     	      March	13,	2019		
   							
   Re:	 Christopher	George:	18-12824	
   	       Withdraw	of	Motion	for	Contempt	Violation	of	the	Automatic	Stay(#12	of	
   ECF)	
   	
   	
   Please	be	advised	that	my	office	is	now	withdrawing	the	filed	Motion	to	for	Violation	
   of	the	Automatic	Stay	(Document	#12).	
   	
   	
                                        Regards,	
   	
   	       	      	     	      	        /s/	William	Waldner	
                                        William	Waldner,	Esq.	
                                                     	
   	
   	
   	
